MEMORANDUM**
GE Financial Assurance, Inc. and the other Defendants-Appellants (collectively the “Defendants”) appeal the district court’s summary judgment order granting disability benefits to John E. King, the Plaintiff-Appellee.
The district court found that the defendants abused their discretion. We find that the district court did not commit clear error in determining that the underlying facts establish an abuse of discretion. See Taft v. Equitable Life Assurance Soc’y, 9 F.3d 1469, 1472-73 (9th Cir.1993) (defining ways in which an ERISA administrator may abuse its discretion). The evidence suggesting that King suffers from a mental illness is suspect and heavily criticized in the record. There is substantial evidence in the record diagnosing King as suffering from physical, not mental, ailments. Because compelling evidence suggests King’s disability has a physical cause and reputable evidence suggesting otherwise is absent, the district court’s decision *996finding that the administrator’s conclusion was an abuse of discretion is not in error.
The district court properly determined that all of the Hummell factors weigh in favor of granting King’s attorneys’ fees. See Hummell v. S.E. Rykoff & Co., 634 F.2d 446 (9th Cir.1980). The district court did not abuse its discretion in awarding attorneys’ fees to King.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.